Citation Nr: 1317038	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  07-11 300	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES
 
1.  Entitlement to service connection for bladder cancer.  
 
2.  Entitlement to service connection for a gastrointestinal disorder, to include hiatal hernia and irritable bowel syndrome. 
 
3.  Entitlement to service connection for chronic fatigue syndrome/fibromyalgia.  
 
4.  Entitlement to service connection for an acquired psychiatric disorder. 
 
5.  Entitlement to service connection for residuals of Agent Orange exposure. 
 
6.  Entitlement to service connection for sinusitis.
 
7.  Entitlement to service connection for hypertension.
 
REPRESENTATION

Appellant represented by: Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL
 
Appellant and his former spouse
 

ATTORNEY FOR THE BOARD
 
N. Holtz, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active duty service from September 1965 to March 1969, including service at Anderson Air Force Base in Guam.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In a February 2006 rating decision, the RO, in pertinent part, denied entitlement to service connection for bladder cancer, hiatal hernia, irritable bowel syndrome, duodenal ulcer, hypertension, a disorder manifested by anxiety, phobia, and panic attacks, and chronic fatigue/fibromyalgia.  In a May 2007 rating decision, the RO denied service connection for sinusitis.  
 
The Veteran testified at a February 2013 Travel Board hearing before the undersigned, and a transcript of that proceeding is associated with the Veteran's Virtual VA paperless file.  The Veteran submitted additional evidence at that hearing, accompanied by a waiver of regional office consideration.  Hence, review of the file may proceed without the need for initial review of any new evidence by the RO.  38 C.F.R. § 20.1304(c) (2012).
 
In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals of Veterans Claims (Court), held that VA erred in not considering the scope of the Veteran's claim of entitlement to service connection for posttraumatic stress disorder to include any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In the instant case, the Veteran was denied entitlement to service connection for anxiety, phobia, and panic attacks (i.e., symptoms of a psychiatric disorder) in February 2006.  In light of Clemons, this issue has been restyled to encompass any diagnosed acquired psychiatric disorder.
 
The issues of entitlement to service connection for diabetes mellitus, ischemic heart disease, and a prostate disorder to include erectile dysfunction have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  
 
The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  There is no competent evidence linking bladder cancer to service, to include due to exposure to herbicides.
 
2.  There is no competent evidence linking a gastrointestinal disorder, to include a hiatal hernia, irritable bowel syndrome and a duodenal ulcer to service, to include due to exposure to herbicides; and a duodenal ulcer was not compensably disabling within a year of the Veteran's separation from active duty. 
 
3.  There is no competent evidence linking either chronic fatigue syndrome or fibromyalgia to service, to include due to exposure to herbicides.  
 
4.  There is no competent evidence linking an acquired psychiatric disorder to service, to include due to exposure to herbicides. 
 
5.  The Veteran does not have a diagnosis related to his claim of service connection for the "residuals of Agent Orange exposure." 
 
6.  There is no competent evidence linking sinusitis to service, to include due to exposure to herbicides.
 
 
CONCLUSIONS OF LAW
 
1.  Bladder cancer was not incurred or aggravated in-service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).
 
2.  A gastrointestinal disorder to include a hiatal hernia, irritable bowel syndrome, and a duodenal ulcer was not incurred or aggravated in-service, and an ulcer may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.
 
3.  Chronic fatigue syndrome/fibromyalgia was not incurred or aggravated in-service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.
 
4.  An acquired psychiatric disorder was not incurred or aggravated in-service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.
 
5.  Residuals of Agent Orange exposure were not incurred or aggravated in-service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.
 
6.  Sinusitis was not incurred or aggravated in-service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
VA's Duties to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  
 
Here, the Veteran was sent letters in November 2005 and March 2007 that fully addressed all VCAA notice elements.  Those letters were issued prior to the respective initial RO decisions in this matter.  38 C.F.R. § 3.159(b)(1).  Hence, no further development is required with respect to the duty to notify.
 
VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service and pertinent post service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Veteran indicated he received treatment from Dr. W.F. in December 2012 for fibromyalgia, but no records of that treatment are included in the claims file.  Such records, however, would have no bearing on the present appeal, and any additional efforts to obtain them is not required.  The Veteran's claim of service connection hinges on whether there is a nexus between his disabilities (here, fibromyalgia) and his service.  Significantly, the Veteran testified at his February 2013 hearing that no medical provider, Dr. W.F. included, has been willing to provide such a nexus.  
 
The Veteran's statements in support of the claim are of record, including testimony provided at a February 2013 Travel Board hearing before the undersigned.  The February 2013 hearing focused on the elements necessary to substantiate his claims for service connection, including the need to show a nexus between his present disabilities and his military service.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2012), and the Board may adjudicate the claims based on the current record.  The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  
 
In determining whether the duty to assist requires that a VA medical examination be conducted or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
 
With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
 
The Veteran asserts that his various disabilities are related to herbicide and other chemical exposures during two six-month tours on Guam in the 1960s.  Despite the Veteran's suppositions in this regard, he has not proffered any competent evidence suggesting that his disabilities may be associated with his personal exposure to any chemicals that he believes he came in contact with while in Guam.  The relationship between herbicides and other chemicals and various disabilities is one of complex medical causality; the Veteran himself is not competent to suggest such a relationship has presented no competent evidence suggesting a relationship between his disabilities and any exposures he may have had.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  The only evidence presented by the Veteran that could theoretically be applicable in a McLendon analysis is a May 1990 report from Admiral E.R. Zumwalt, Jr. to the Secretary of the Department of Veterans Affairs, providing his opinion that certain types of disabilities may be related to herbicide exposure.  As discussed in detail below, VA, in conjunction with the National Academy of Sciences, has convincingly reached conclusions contrary to those of Admiral Zumwalt.  Further, Admiral Zumwalt's conclusions, being generic and not pertaining to the specific facts in the appellant's case, do not provide any suggestion that the Veteran's own disabilities may be related to his claimed exposures.  Again, the Veteran has made clear in his submissions and testimony that no physician has been willing to suggest a relationship between his claimed chemical/herbicide exposures and his current diagnoses.  Thus, even under the low threshold of McLendon, the Veteran has not satisfied the criteria to warrant a VA examination.
 
For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  38 C.F.R. § 3.159(c).
 
Service Connection
 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  
 
With chronic disease (as defined in 38 C.F.R. § 3.309(a)) shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a compensable degree within the time period specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

A Veteran who, during active military, naval or air service, served in Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).
 
In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).
 
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Kahana, 24 Vet. App. at 433.  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).
 
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
 
The Veteran's original claim was received in September 2005.  Presently, the Veteran has diagnoses of gastroesophageal reflux disease, a generalized anxiety disorder, a panic disorder, and cancer of the bladder.  As of March 2002, he had an active diagnosis of a small hiatal hernia, and the record shows that he has been treated for peptic ulcer disease and colonic polyps.  The evidence does not indicate that he has continued to receive treatment for those disorders during the period of time since submitting his claim.  As of July 2005, he had a diagnosis of sinusitis.  Although it is not clear whether any medical professional has diagnosed the Veteran with fibromyalgia, he included in a handwritten notation in the claims file that he received treatment from Dr. W.F. in December 2012 for fibromyalgia.  For purposes of this adjudication, the Board will assume arguendo that the Veteran has current diagnoses of all disabilities for which he claims service connection.  
 
The Veteran sole theory in support of his claim of entitlement to service connection for his various claimed disabilities is that he was exposed to herbicides and other chemicals while stationed on Guam during active duty.  The Board assumes arguendo without finding, for purposes of this decision only (in other words, without making any determination that could be applicable with respect to any other claim the Veteran may have pending with VA, and not binding on the Board beyond the present decision), that the Veteran had some exposure to herbicides and other chemicals he claims from his time serving in Guam.  Nevertheless, even in light of that argumentative assumption service connection for the claimed disorders must be denied.
 
First, the evidence shows that the Veteran does not warrant service connection on a presumptive basis for any chronic disease.  38 C.F.R. §§ 3.307, 3.309(a).  In considering the Veteran's claim for service connection for a gastrointestinal disorder, the Board acknowledges that he has a history of peptic ulcer disease.  There is, however, no evidence to suggest that the disease began during service or that it was compensably disabling within the first year following discharge from active duty to warrant presumptive service connection.  Id.  His service treatment records are negative for treatment of any gastrointestinal disorder, and the claimant has made clear that none of the diseases for which he claims entitlement to service connection began until the 1990s, i.e., many years after he separated from service.  He is thus not entitled to presumptive service connection for an ulcer.  Id.
 
The Veteran also does not qualify for service connection for any disabilities under the presumptions delineated in 38 C.F.R. §§ 3.307 and 3.309(e) based on exposure to herbicide agents, as he has not been diagnosed with any of the diseases identified as warranting presumptive service connection in 38 C.F.R. § 3.309(e).  
 
The fact that the Veteran does not warrant service connection on a presumptive basis does not mean that the issue of service connection is closed, as he still may warrant service connection on a direct basis.  In situations where the claimed disease is not one of the presumptive diseases listed in 38 C.F.R. § 3.309(e), but exposure to an herbicide is shown (again, here the Board is assuming for purposes of argument that the appellant was exposed), the appellant may establish service connection by showing that the disease was incurred in service.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).
 
There is not, however, any competent evidence linking any of the Veteran's claimed disabilities to service.  The appellant explained at his February 2013 hearing that none of his disabilities began during service, and other than his claimed in-service exposure, he did not suffer any event or injury in service that caused his present disabilities.  Upon reviewing the service treatment records, and acknowledging the lack of any post-service lay or medical evidence to the contrary, the Board agrees that there is no evidence of a disease or injury in service, other than the alleged exposures, that are theoretically related to any present disability.  There are no medical opinions linking any current disability to his service.  The only suggestion of an in-service occurrence of any of the claimed disabilities is a record of a single treatment for nasal congestion in August 1966.  The record does not suggest that he was diagnosed with sinusitis at that time, or that he ever received any additional treatment for any sinus-related disease while on active duty or for years thereafter.  The appellant's February 1969 separation examination was negative for any sinus issues, and the Veteran specifically denied sinusitis on his February 1969 report of medical history.  
 
Concerning the assertion that direct service connection is warranted for the claimed disabilities based on exposure to herbicides, no medical professional has provided an opinion linking any of his disabilities to either service, or to any asserted exposure to herbicides.  Per his February 2013 hearing testimony, the Veteran has asked his medical providers to write such an opinion, but they have all declined to do so.  The only opinion linking any of the Veteran's disabilities to his military service is his own.  There is nothing to suggest, however, that the Veteran has either the medical or scientific training to link his various disorders to his service.  The questions of whether the various disabilities claimed by the Veteran are related to any in-service exposures are complex in nature, and require medical expertise that he does not have.  Jandreau, 492 F.3d at 1376-77.
 
The Veteran has argued that various competent sources have identified Agent Orange and the other chemicals to which he claims exposure as toxic and cancer-causing; the Board does not dispute those assertions.  Such claims, however, are insufficient for service connection.  He must present competent evidence demonstrating a relationship between his disabilities and any claimed in-service exposures.  See Holton, 557 F.3d at 1366.  He has not done this.  
 
The only evidence that arguably suggests a link between any of the Veteran's claimed disabilities and herbicide exposure is a May 1990 report from Admiral E.R. Zumwalt, Jr. to the Secretary.  Admiral Zumwalt opined that, in pertinent part, exposure to the dioxin contaminants found in Agent Orange were at least as likely as not related to auto-immune diseases and disorders, psychosocial effects, and gastrointestinal diseases.  Thus, the Veteran argues that his claimed fibromyalgia, an acquired psychiatric disorder, and gastrointestinal disorders are related to his herbicide exposures in service. 
 
In considering this argument the Veteran has read some of Admiral Zumwalt's conclusions broadly, and interpreted "nasal/pharyngeal/esophageal cancer" as "nasal pharyngeal effects," thus including his sinusitis diagnosis.  He has broadly read Admiral Zumwalt's conclusions regarding prostate, kidney, and testicular cancer to include bladder cancer.  The Veteran has not been diagnosed with any cancer other than bladder cancer, and has provided no basis for the associations he made between his diagnoses and those indicated by Admiral Zumwalt.  Most significantly, Admiral Zumwalt's report does not discuss the specific facts of the Veteran's own case, to include the fact Admiral Zumwalt addresses exposure in Vietnam whereas this appellant did not serve in Vietnam but rather served on Guam.  
 
In contrast to Admiral Zumwalt's conclusions, VA, in reliance on the findings of the National Academy of Sciences, has specifically determined that there is no positive association between the herbicide exposure and any disability that is not included on the list of presumptive diseases found in 38 C.F.R. § 3.309(e).  Specifically, the National Academy of Sciences has determined that there was no positive association between herbicide exposure and urinary bladder cancer, neuropsychiatric disorders, and gastrointestinal disorders.  See Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32540-41 (June 8, 2010).  The notice also indicated, to the extent it is relevant, that there were no positive associations between such exposures and immune system disorders or cancers of the sinus cavity.  Id.  
 
VA's reliance on the findings of the National Academy of Science has been consistent.  Moreover, the National Academy of Science has continued to find no relationship despite their consideration of Admiral Zumwalt's report.  That is, at the time VA issued the June 2010 notice, and prior notices with similar determinations dating back to 1994, it had access to and knowledge of Admiral Zumwalt's May 1990 findings.  The National Academy of Science and VA after reviewing all available data came to conclusions which differed from those of Admiral Zumwalt.
 
While the science regarding the potential association between exposure to herbicides and diseases has continued to evolve the National Academy of Sciences has consistently found insufficient evidence of a link between herbicide exposure and any of the disorders claimed by the Veteran.
 
Thus, after review of the entire record, the Board finds the determinations of the National Academy of Sciences (as adopted by VA) to be more probative and more persuasive than those of Admiral Zumwalt.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991) (holding that where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases).  
 
The Veteran submitted a portion of a 1996 report from the Agency for Toxic Substances and Disease Registry (ATDSR), an aspect of the Centers for Disease Control.  The pages from the report he submitted indicate "significant elevated risk ratios" between cancers and urinary tract disorders and dioxin exposure.  Other than the Veteran's interpretation of this report, there is nothing to suggest its relevance to the issue of service connection for the disabilities claimed in this appeal.  The Veteran submitted only a few pages from the report (which is apparently 132 pages in total), and those pages are out of context and without conclusions of any sort interpreting the evidence presented.  As such, the Board does not find the ATSDR report probative.
 
Even considering Admiral Zumwalt's conclusions and the ATSDR report, the Veteran has not produced any evidence suggesting a relationship between his own diagnoses and his claimed in-service exposures.  The only individual relying on the two reports he submitted is the Veteran himself, and as noted, he is not competent to provide a nexus opinion.  See Sacks v. West, 11 Vet. App. 314 (1998) (noting that treatise evidence "can provide important support when combined with an opinion of a medical professional") (emphasis added).  No medical professional has provided an opinion suggesting a nexus between any claimed disorder and service.  Without medical evidence specifically linking his disabilities to any in-service exposures, the evidence the Veteran has presented is insufficient to meet the criteria for service connection.  38 C.F.R. § 3.303.  
 
The Veteran has also suggested that he should be granted the benefits provided by 38 C.F.R. § 3.317 for undiagnosed illnesses that are applicable to Veterans who had active military service in the Southwest Asia theater of operations.  The Veteran did not serve in Southwest Asia, and hence, 38 C.F.R. § 3.317 cannot be used to support his claim for benefits. 
 
He has also claimed service connection generically for the residuals of Agent Orange exposure.  The Veteran does not have any diagnosed disability related to the residuals of Agent Orange exposure, and thus is not entitled to service connection for such residuals.  38 C.F.R. § 3.303.
 
Finally, various Board decisions provided by the Veteran are not dispositive of his claim.  Board decisions have no precedential value as the Board makes its determination based on the individual facts presented in each individual case.  See 38 C.F.R. § 20.1303 (2012); Lynch v. Gober, 11 Vet. App. 22, 27 (1997).
 
In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002).
 
 
ORDER
 
Entitlement to service connection for bladder cancer is denied.  
 
Entitlement to service connection for a gastrointestinal disorder to include a hiatal hernia, irritable bowel syndrome, and ulcer disease is denied. 
 
Entitlement to service connection for chronic fatigue syndrome/fibromyalgia is denied.  
 
Entitlement to service connection for an acquired psychiatric disorder is denied. 
 
Entitlement to service connection for residuals of Agent Orange exposure is denied. 
 
Entitlement to service connection for sinusitis is denied.

REMAND
 
Following the February 2006 rating decision, the Veteran submitted a March 2006 notice of disagreement that failed to indicate the issues with which he disagreed.  In May 2006, the Veteran submitted correspondence to VA that listed specific issues he wished to pursue on appeal.  He did not include hypertension in his May 2006 letter.  In June 2006, however, the Veteran submitted further correspondence that included a desire to appeal the denial of service connection for hypertension.  That June 2006 letter met the criteria, including timeliness, to constitute a notice of disagreement for the hypertension issue.  See 38 C.F.R. §§  20.201, 20.302(a) (2012).  No statement of the case was ever issued in response to the June 2006 filing regarding hypertension.
 
The RO apparently overlooked the June 2006 notice of disagreement, and ultimately issued an administrative decision in October 2011, finding that the Veteran failed to file a timely notice of disagreement.  The Veteran appealed that administrative decision in December 2011.
 
It is overwhelmingly evident that the Veteran did, in fact, file a timely notice of disagreement with the February 2006 denial of service connection for hypertension.  The Board therefore has jurisdiction of the original appeal concerning service connection.  See Manlincon v. West, 12 Vet. App 238, 240 (1999).  As such, any appeal concerning the timeliness of the appeal is moot.  
 
When a Veteran has filed a timely notice of disagreement and there is no statement of the case on file for the issues identified in the notice of disagreement, the Board must remand, not refer, the issues to the RO for issuance of a statement of the case.  Id.  As no statement of the case has been issued, an appeal of the denial of service connection for hypertension is not ready to be perfected.  A statement of the case must be issued on remand.
 
Accordingly, the case is REMANDED for the following action:
 
Undertake all appropriate steps to issue the Veteran a statement of the case addressing the issue of entitlement to service connection for hypertension. The statement of the case must include (a) a summary of the evidence in the case relating to the appealed issue; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the determination of the Agency of Original Jurisdiction on the appealed issue, and the reasons for the determination.  Also, the Veteran should be afforded an appropriate time period to respond.
 
Thereafter, if and only if the Veteran files a timely substantive appeal on the remanded issue, the Agency of Original Jurisdiction should undertake any indicated development, readjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case, if appropriate.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


